Citation Nr: 0731693	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran reportedly had active service from June 1966 to 
March 1968.  The veteran died in January 2001; the appellant 
is the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
testified at a Board hearing in May 2005.  This matter was 
remanded in August 2005.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in January 2001; the immediate cause of 
death was staphylococial and the underlying cause was sepsis.

2.  The veteran's cause of death is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been effectively notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  Although the February 2002 
VCAA letter arguably failed to fully describe the information 
and evidence necessary to demonstrate entitlement to the 
benefit sought, in this case there has been no prejudice to 
the appellant in this regard.  The record shows that the 
appellant and her representative have submitted substantial 
evidence, a detailed hearing presentation, multiple written 
presentations, and thorough arguments repeatedly citing all 
of the pertinent law and principles governing entitlement to 
the benefit sought in this case.  This is not a case where 
the appellant is at any disadvantage because she did not 
receive formal notice as to the types of evidence which might 
show entitlement to benefits under 38 U.S.C.A. § 1151.  It is 
clear from the record that no useful purpose would be 
accomplished by remanding this case to accomplish further 
notice to the appellant of the applicable laws and 
regulations.

Moreover, in the February 2002 VCAA letter, and a subsequent 
September 2005 VCAA letter, the appellant was advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the February 2002 letter was sent to the 
appellant prior to the October 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board also notes that collectively the February 2002 and 
September 2005 letters implicitly notified the appellant of 
the need to submit any pertinent evidence in her possession.  
In this regard, the appellant was advised of the need to 
produce evidence in support of her claim, that it was the 
appellant's responsibility to make sure that such evidence 
was received by the RO, and that the appellant needed to 
inform the RO about any medical evidence not yet submitted.  
The Board believes that a reasonable inference from such 
communication was that the appellant must furnish any 
pertinent evidence that she may have.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been effectively 
met.  The Board finds that the appellant has had the benefit 
of all information required to be furnished to her by VCAA 
and implementing regulations, and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  Although the present appeal 
involves the issue of entitlement to DIC under 38 U.S.C.A. § 
1151, VA believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, there has been no notice of the types 
of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board finds below that 
entitlement to DIC under 38 U.S.C.A. § 1151 is not warranted 
in this case, no effective date will be assigned and any 
questions of notice pertaining to such assignment is rendered 
moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The evidence of record contains the 
veteran's Certificate of Death, treatment records from the 
Fayetteville and Durham VA Medical Centers (VAMC), to include 
an autopsy report conducted the day after the veteran's 
death, and private treatment records from the Durham Regional 
Hospital.  Per the August 2005 Remand, the RO was instructed 
to attempt to obtain a June 2000 x-ray film from Durham 
Regional Hospital.  Such request was made, however, in 
September 2006, the Durham Regional Hospital indicated that 
all 2000 folders have been purged by the facility.  Thus, 
such x-ray film is unavailable for review.  Otherwise all 
relevant VA and private treatment records have been 
associated with the claims folder, and the evidence of record 
also contains two VA opinions.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Criteria & Analysis

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The appellant's claim for DIC was filed after this 
date and therefore, the amended law is applicable.  See 
VAOPGCPREC 40- 97 (Dec. 31, 1997).

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 was initially filed in August 2001, in 
which she claimed that due to the lack of cleanliness and 
proper medical care, the veteran developed a staph infection 
and sepsis which resulted in his death.  In December 2002, 
the appellant claimed that a June 2000 chest x-ray showed a 
spot on his lung and tests were not performed to determine 
whether the spot was cancerous and no treatment was rendered.  
The appellant claims that a Durham VAMC doctor, whose 
identity is unknown, told the appellant that the June 2000 
chest x-ray examination had been compared with a September 
2000 chest x-ray, which showed a mass indicative of cancer, 
and that such cancer, in the form of a "spot," was present 
in the June 2000 x-ray.  The doctor purportedly explained to 
her that the reason VA staff did not catch the tumor in the 
June 2000 x-ray was because they were concerned with blood 
clots and stroke, and did not associate it with cancer.  The 
appellant claims that had the June 2000 x-rays been available 
for review to compare with the September 2000 x-rays, then VA 
examiners may be able to offer an opinion that had the VA 
recognized this as cancer at that time they may have offered 
some sort of treatment which would have been beneficial.

A Certificate of Death reflects that the veteran died in 
January 2001.  The immediate cause of death was due to 
staphylococial, and the underlying cause was sepsis.

A VA autopsy was performed the day after the veteran's death.  
The examiner summarized the veteran's medical history and 
conducted a physical examination.  The examiner stated that 
the veteran was status post multiple strokes who had been 
transferred from the Fayetteville VAMC to the Durham VAMC.  
He was originally admitted to the Fayetteville VAMC in late 
September 2000 for a left MCA stroke.  He required prolonged 
hospitalization and by the time of discharge had minimal 
gait.  At the time of admission, he was found to have a 3 by 
4 centimeter left hilar mass which was presumed to be lung 
cancer.  Bronchoscopy was negative and he refused to have 
further diagnostic testing.  He was placed in the ECRC in 
October 2000 where he received palliative radiation therapy 
for presumed lung cancer.  At the time of discharge in mid-
November 2000, he could ambulate with assistance.  In 
December 2000, he was admitted for aspiration pneumonia 
requiring itubation.  He subsequently developed an inferior 
MI and required dopamine for hypotension.  He was transferred 
to Durham VAMC in late December 2000.  While at Durham VAMC, 
he was treated with IV antibiotics and oxygen.  His chest x-
ray infiltrates improved and he was weaned off of oxygen.  
Unisyn was restarted in early January 2001 when his white 
blood cell remained persistently elevated.  The pneumonia was 
the assumed source although he also had a lower lip which was 
red, raw, swollen, and tender.  He underwent extraction of 
all of his remaining teeth by the dental consult team and his 
lip slowly improved.  Despite being on continuous, broad-
spectrum IV antibiotics since January 2001, he failed to 
improve.  It was thought that the left lung pneumonia may be 
partly post-obstructive due to the presence of the enlarging 
left upper lobe (LUL) mass.  In addition, he re-aspirated his 
tube feeds in mid-January.  He became hypotensive and 
tachycardic approximately five days later, and his blood 
culture grew methicillin-resistant staphylococcus aureus 
(MRSA).  His hypotension initially responded to fluid 
boluses, but then worsened.  A repeated chest CT was 
performed in January 2001 which showed progression of both 
his LUL tumor and the adrenal mass.  Due to his worsening 
pneumonia, staph sepsis, progressing lung cancer, severe 
anemia and ARF, the veteran's spouse made the veteran do not 
resuscitate/do not intubate (DNR/DNI) with comfort care on 
January 23, and he expired later in the morning.  Upon 
autopsy, his lung cancer was confirmed and identified as 
squamous cell carcinoma.  

In September 2002, a physician from the Durham VAMC, and 
Professor of Medicine and Chief, Division of Infectious 
Diseases at Duke University Medical Center, conducted a 
review of the veteran's medical records.  The examiner stated 
that after a review of the veteran's extensive medical record 
including the autopsy report, it was apparent that the 
primary cause of the veteran's death was widely metastatic 
squamous cell carcinoma of the lung.  The examiner stated 
that in addition to underlying health-related conditions 
including prior cerebrovascular accidents (CVA), the veteran 
developed multiple complications of his cancer including 
renal failure, cachexia, anemia, intermittent fever, 
aspiration and later post-obstructive pneumonia, MRSA sepsis, 
hypotension, and death.  The examiner stated that he was 
treated appropriately for each of these problems but 
ultimately it was concluded by the ward staff and the 
veteran's spouse that there was no possibility of recovery 
and he was made DNR/DNI.  He expired on that same day.  In 
offering an opinion, the examiner noted that although the 
terminal event was likely due to MRSA sepsis, the examiner 
could find no evidence that this was "due to lack of 
cleanliness and proper medical care."  Rather, it was an 
expected consequence of his underlying widely metastatic 
cancer.

In January 2004, the Chief of Staff of the Durham VAMC, and 
Chief, Pulmonary Section, conducted a review of the written 
medical records from Durham Regional Hospital for admissions 
on June 12 - 13, 2000, and September 25 - 26, 2000, and the 
records from the Durham VAMC from April 2000 to the veteran's 
date of death in January 2001.  With regard to the allegation 
of negligence for failing to diagnose the veteran's lung 
cancer in a timely manner, the examiner reviewed the original 
Durham VAMC chest x-rays from April 3, 2000, with a VA 
physician in the radiology service.  The examiner noted that 
chest x-rays from June 2000 from Durham Regional Hospital 
were not available for review, but were interpreted as 
normal.  The examiner noted that the presumptive clinical 
diagnosis of widely metastatic lung cancer was confirmed at 
autopsy.  Review of the records showed that expert radiologic 
opinion could not have diagnosed a lung abnormality on the 
April 3 chest x-ray, even on re-review with knowledge of the 
later chest x-ray images.  The June 2000 chest x-ray was also 
interpreted as normal, although the film was a portable 
technique and would have been less sensitive.  No screening 
tests exist which have been shown to improve outcome in lung 
cancer patients.  Standard practice was followed with routine 
chest x-rays during hospital admission for obvious stroke.  
The examiner opined that all reasonable diagnostic and 
therapeutic interventions were delivered to the veteran.  The 
examiner opined that no likelihood exists that the diagnosis 
of lung cancer in April or June 2000 could have been made.  
Timely and appropriate treatment was delivered for the 
strokes suffered by the veteran.  These and his coronary 
artery disease were appropriately diagnosed.  Treatment for 
the lung cancer was implemented in a timely way after the 
lung cancer discovery and that treatment met standard of 
care.

With regard to the appellant's initial theory of entitlement, 
the September 2002 VA examiner noted an extensive review of 
the medical records, and while acknowledging that the 
veteran's death was likely due to MRSA sepsis, there was no 
evidence that such sepsis was due to lack of cleanliness and 
proper medical care.  The examiner explained that it was an 
expected consequence of the veteran's underlying widely 
metastatic cancer.  While acknowledging the appellant's 
contentions, the appellant has otherwise not submitted any 
medical evidence to refute such opinion.  The Board has given 
weight as to her observations and information provided about 
her husband's death; however, it does not appear that the 
appellant is medically trained to offer any opinion as to 
cause of the veteran's death or whether VA medical care 
caused or contributed his death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (laypersons may be competent 
to provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Significantly, the record does not include 
any medical opinion supporting the appellant's contentions.

With regard to her second theory of entitlement, as detailed 
hereinabove, the objective medical evidence reflects that 
lung cancer was detected on a September 2000 chest x-ray.  
Despite the appellant's contentions that an unidentified VA 
physician told her that such cancer was evident on the June 
2000 chest x-ray examination in the form of a spot, and that 
the veteran could have been provided with earlier beneficial 
treatment, the appellant has submitted no medical evidence to 
support such contentions.  Unfortunately, the appellant has 
been unable to recall the name of such VA physician, and VA 
treatment records do not reflect any such analysis or 
opinion.  Moreover, as detailed hereinabove, the January 2004 
VA examiner reviewed the written medical records, and the 
original April 2000 chest x-ray film, with a VA radiologist, 
and while the June 2000 chest x-ray film was unavailable for 
review, acknowledged that such report reflected normal 
findings.  As detailed, the examiner stated that an expert 
radiologic opinion could not have diagnosed a lung 
abnormality on the April 2000 chest x-ray even on re-review 
with knowledge of the later chest x-ray images.  The June 
2000 chest x-ray was normal, although the examiner 
acknowledged that the portable technique would have been less 
sensitive.  The examiner, however, opined that standard 
practice was followed with routine chest x-rays, and that all 
reasonable diagnostic and therapeutic interventions were 
delivered to the veteran.  The examiner opined that treatment 
for the lung cancer was implemented in a timely way after 
discovery of the lung cancer, and that treatment met the 
standards of care.  The examiner also explained that no 
screening tests exist which have been shown to improve the 
outcome in lung cancer patients.  Such VA opinion is 
competent and persuasive evidence as it was based upon a 
review of the record, and supported by medical evidence in 
the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The 
Board has given consideration to the appellant's statements 
and testimony with regard to what she was told with regard to 
detection and treatment of the lung cancer; however, again 
she has not submitted any documentation to support such 
contentions.  Moreover, again the appellant is not medically 
trained to offer any opinion as to cause of the veteran's 
death or whether VA medical care caused his death.  See 
Espiritu, supra.  The record does not otherwise contain any 
medical opinion to refute the January 2004 opinion, or to 
support her contentions.  

A review of the record demonstrates that there is no 
competent medical evidence supporting a finding that the 
cause of the veteran's death was due to VA medical care.  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
benefits under 38 U.S.C.A. § 1151.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).  As such, the 
preponderance of the evidence is against the claim.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


